Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 29, 2016

                                       No. 04-16-00542-CV

                                   IN RE Kimberly WRIGHT

                                 Original Mandamus Proceeding1

                                               ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        On August 26, 2016, relator Kimberly Wright filed a petition for writ of mandamus. This
court is of the opinion that a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). The respondents may file a response to the
petition in this court no later than September 6, 2016. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on August 29, 2016.



                                                  PER CURIAM




           ATTESTED TO: _______________________________
                        Keith E. Hottle, Clerk